Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 1 of 30 PageID# 7

                                                                         Service of Process
                                                                         Transmittal
                                                                         05/06/2020
                                                                         CT Log Number 537631017
 TO:      KIM LUNDY SERVICE OF PROCESS
          WALMART INC.
          702 SW 8TH ST
          BENTONVILLE, AR 72716-6209

 RE:      Process Served in Virginia

 FOR:     Wal-Mart Stores East, LP (Domestic State: DE)




 ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

 TITLE OF ACTION:                  Johnson James, Pltf. vs. Wal-Mart Stores East, LP, etc. and Wal-Mart Stores, inc.,
                                   Dfts.
 DOCUMENT(S) SERVED:               -
 COURT/AGENCY:                     None Specified
                                   Case # 760CL1900525900
 NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition - -
 ON WHOM PROCESS WAS SERVED:       C T Corporation System, Glen Allen, VA
 DATE AND HOUR OF SERVICE:         By Process Server on 05/06/2020 at 12:00
 JURISDICTION SERVED :             Virginia
 APPEARANCE OR ANSWER DUE:         None Specified
 ATTORNEY(S) / SENDER(S):          None Specified
 ACTION ITEMS:                     CT has retained the current log, Retain Date: 05/06/2020, Expected Purge Date:
                                   05/11/2020

                                   Image SOP

                                   Email Notification, KIM LUNDY SERVICE OF PROCESS ctlawsuits@walmartlegal.com

 SIGNED:                           C T Corporation System
 ADDRESS:                          1999 Bryan St Ste 900
                                   Dallas, TX 75201-3140
 For Questions:                    877-564-7529
                                   MajorAccountTeam2@wolterskluwer.com




                                                                          Exhibit B
                                                                          James Johnson v. Walmart Stores East,
                                                                          LP and Walmart Inc.




                                                                         Page 1 of 1 / PK
                                                                         Information displayed on this transmittal is for CT
                                                                         Corporation's record keeping purposes only and is provided to
                                                                         the recipient for quick reference. This information does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                                         amount of damages, the answer date, or any information
                                                                         contained in the documents themselves. Recipient is
                                                                         responsible for interpreting said documents and for taking
                                                                         appropriate action. Signatures on certified mail receipts
                                                                         confirm receipt of package only, not contents.
Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 2 of 30 PageID# 8

                                                                         Service of Process
                                                                         Transmittal
                                                                         05/06/2020
                                                                         CT Log Number 537632690
 TO:      KIM LUNDY SERVICE OF PROCESS
          WALMART INC.
          702 SW 8TH ST
          BENTONVILLE, AR 72716-6209

 RE:      Process Served in Virginia

 FOR:     Wal-Mart Stores, Inc. (Former Name) (Domestic State: DE)
          WALMART INC. (True Name)




 ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

 TITLE OF ACTION:                  Johnson James, Pltf. vs. Wal-Mart Stores East, LP and Wal-Mart Stores, Inc, Dfts.
                                   Name discrepancy noted.
 DOCUMENT(S) SERVED:               -
 COURT/AGENCY:                     None Specified
                                   Case # 760CL1900525900
 NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition
 ON WHOM PROCESS WAS SERVED:       C T Corporation System, Glen Allen, VA
 DATE AND HOUR OF SERVICE:         By Process Server on 05/06/2020 at 12:00
 JURISDICTION SERVED :             Virginia
 APPEARANCE OR ANSWER DUE:         None Specified
 ATTORNEY(S) / SENDER(S):          None Specified
 ACTION ITEMS:                     CT has retained the current log, Retain Date: 05/06/2020, Expected Purge Date:
                                   05/11/2020

                                   Image SOP

                                   Email Notification, KIM LUNDY SERVICE OF PROCESS ctlawsuits@walmartlegal.com

 SIGNED:                           C T Corporation System
 ADDRESS:                          1999 Bryan St Ste 900
                                   Dallas, TX 75201-3140
 For Questions:                    877-564-7529
                                   MajorAccountTeam2@wolterskluwer.com




                                                                         Page 1 of 1 / AA
                                                                         Information displayed on this transmittal is for CT
                                                                         Corporation's record keeping purposes only and is provided to
                                                                         the recipient for quick reference. This information does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                                         amount of damages, the answer date, or any information
                                                                         contained in the documents themselves. Recipient is
                                                                         responsible for interpreting said documents and for taking
                                                                         appropriate action. Signatures on certified mail receipts
                                                                         confirm receipt of package only, not contents.
         Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 3 of 30 PageID# 9


                               COMMONWEALTH OF VIRGINIA




                                      RICHMOND CITY CIRCUIT COURT
                                               Civil Division
                                          400 NORTH 9TH STREET
                                           RICHMOND VA 23219

                                                 Summons


         To; WAL MART STORES EAST LP                                      Case No. 760CL19005259-00
             T/A WAL-MART SUPERCENTER #1525
             SERVE: CT CORPORATION SYSTEM,
             REGISTERED AGENT
             4701 COX ROAD, SUITE 285
             GLEN ALLEN VA 23060

         The party upon whom this summons and the attached complaint are served is hereby notified
         that unless within 21 days after such service, response is made by filing in the clerk’s office
         of this court a pleading in writing, in proper legal form, the allegations and charges may be
         taken as admitted and the court may enter an order, judgment, or decree against such party
         either by default or after hearing evidence.
         Appearance in person is not required by this summons.                                    \

         Done in the name of the Commonwealth of Virginia on,Tuesday, February 11,2020
         Clerk of Court: EDWARITFHEWETT /


                                 by
                                                        (Cl   lEPUTY CLERK)

    Instructions;



Hearing Official:




                    EPPERLY, DAVID L; JR
Attorney's name:    7 EAST FRANKLIN STREET
                    RICHMOND VA 23219
                    804.648.6480
     Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 4 of 30 PageID# 10



VIRGINIA:

                IN THE CIRCUIT COURT OF THE CITY OF RICHMOND
                           John Marshall Courts Building

James Johnson,

                Plaintiff,

                                                             Case No.: CLl9005259-00
V.


Wal-Mart Stores East, LP
t/a Wal-Mart Supercenter #1525

and

Wal-Mart Stores, Inc

                Defendants.



                                          COMPLAINT

         NOW COMES the Plaintiff, by counsel, and moves for judgment against the above-

named Defendants, jointly and severally, and in support thereof says as follows:

         1.     Defendant, Wal-Mart Stores East, LP, t/a Wal-Mart Supercenter #1525, is, and at

all times herein mentioned was, a corporation duly organized and existing under the laws of the

State of Delaware, with its principal office located in Bentonville, Arkansas and is engaged in

the retail business of selling products to the public at the Wal-Mart Supercenter #1525 located at

7430 Bell Creek Road, Mechanicsville, VA 23111, with its registered agent in Glen Allen,

Virginia.

         2.     Defendant, Wal-Mart Stores, Inc. is, and at all times herein mentioned was, a

corporation duly organized and existing under the laws of the State of Delaware, with its

principal office located in Bentonville, Arkansas and is engaged in the retail business of selling
  Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 5 of 30 PageID# 11



products to the public at the Wal-Mart Supercenter #1525, located at 7430 Bell Creek Road,

Mechanicsville, VA 23111, with its registered agent in Glen Allen, Virginia.

         3.    At all times relevant herein, the agents, servants, and employees of the

Defendants were acting within the scope of their employment, and owed the public a duty of

exercising due care for the safety of the Plaintiff, and any other business invitees who were on

the premises located at 7430 Bell Creek Road, Mechanicsville, VA 23111, hereinafter “Wal-

Mart”.

         4.    At all times relevant herein, the Plaintiff was a business invitee of both

Defendants.

         5.    On or about October 16, 2017, the Plaintiff, while shopping at Wal-Mart, was

using the Men’s Restroom.

         6.    At the same place and time, an agent, servant, and employee of the Defendants

was cleaning the restroom.

         7.    The Defendants, through this agent, servant, and employee, while cleaning the

restroom improperly mixed cleaning agents together, causing a toxic fog and gas.

         8.    The Plaintiff, not knowing about the gas, continued to breathe normally, but

breathed in the toxic fumes.

         9.    The Defendants, through their agents, servants, and employees while cleaning the

restroom failed to warn in any way customers, including the Plaintiff, of the dangerous condition

they had created.

         10.   The Defendants, through their agents, servants, and employees, knew or should

have known of this danger due to the fact that the chemical cleaning agents were not to be mixed

together.
  Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 6 of 30 PageID# 12




                                              COUNT I

        11.    The Plaintiff hereby realleges, adopts, and incorporates by reference those

allegations contained in numbered paragraphs 1 through 10.

        12.    The Defendant, Wal-Mart Stores East, LP, t/a Wal-Mart Supercenter #1525,

through its agents, servants, and employees negligently, by acts of omission and commission.

breached said duty owed to the Plaintiff by creating a hazardous and dangerous condition, as the

Defendant’s agent, servant, and employee mixed the chemical products together when they knew

or should have known of the danger resulting from mixing the cleaning products, and failed to

warn the Plaintiff.

        13.    As a direct and proximate result thereof, the Plaintiff was caused to suffer serious

and permanent injuries, has been prevented from transacting his business, has suffered and will

continue to suffer great pain of body and mind, has incurred and will incur in the future hospital.

doctors’, and related medical bills in an effort to be cured of said injuries, and has suffered a loss

of past and future wages, and a loss of earning capacity.

                                             COUNT II

        14.    The Plaintiff hereby realleges, adopts, and incorporates by reference those

allegations contained in numbered paragraphs 1 through 13.

        15.    Defendant, Wal-Mart Stores, Inc., through its agents, servants, and employees

negligently, by acts of omission and commission, breached said duty owed to the Plaintiff by

creating a hazardous and dangerous condition, as the Defendant’s agents, servants, and

employees mixed the chemical products together when they knew or should have known of the

danger resulting from mixing the cleaning products, and failed to warn the Plaintiff.
Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 7 of 30 PageID# 13




           16.     Asa direct and proximate result thereof, the Plaintiff was caused to suffer serious

   and permanent injuries, has been prevented iBrom transacting his business, has suffered and will

   continue to suffer great pain of body and mind, has incurred and will incur in the future hospital,

   doctors’, and related medical bills in an effort to be cured of said injuries, and has suffered a loss

   of past and future wages, and a loss of earning capacity.

          WHEREFORE, the Plaintiff demands judgment against the Defendants, jointly and

   severally, in the amount of TEN MILLION and 00/100 DOLLARS ($10,000,000.00), plus costs,

   and interest from the date ofjudgment.

  TRIAL BY JURY IS DEMANDED.



                                                                 James Johnson
                                                                 By counsel


  David \^EpperIy, Jr., Esquire, VSB #30072
  EPPERLY & FOLLIS, P.C.
  7 East Franklin Street
  Richmond, Virginia 23219
  (804) 648-6480
  (804)643-1551 facsimile
  Counsel for Plaintiff
 Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 8 of 30 PageID# 14




VIRGINIA:

                  IN THE CIRCUIT COURT OF THE CITY OF RICHMOND
                             John Marshall Courts Building

Janies Johnson,

                 Plaintiff,

                                                       Case No.:CL19005259-00

Wal-Mart Stores East, LP
t/a Wal-Mart Supercenter #1525

and

Wal-Mart Stores, Inc

                 Defendants.

                      PLAINTIFF’S FIRST SET OF INTERROGATORIES
                                    TO DEFENDANTS

       NOW COMES Plaintiff, by counsel, and serves the following Interrogatories on the

Defendants pursuant to the Rules of the Supreme Court of Virginia, to be answered under oath in

accordance with said rules:

                                     Definitions and Instructions

       (1)       In answering these Interrogatories, furnish all information which is available to

you, including information in the possession of your agents, attorneys (that is not privileged),

investigators, employees, or any one employed on your behalf, and not merely such information

known of your own personal knowledge. Please indicate, where appropriate, the source of your

answer.

          If you carmot answer in full, after exercising due diligence to secure the information

requested, so state and answer to the extent possible, specifying your inability to answer the
  Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 9 of 30 PageID# 15



remainder and stating whatever knowledge or information you have concerning the unanswered

portion.

        (2)      The pronoun "you" refers to the party to whom these Interrogatories are addressed.

        (3)      The noun "person" shall include any individual, association, proprietorship, firm,

partnership, joint venture, corporation, trust, estate, or other legal entity.

        (4)      "Defendant" shall mean Wal-Mart Stores East, LP t/a Wal-Mart Supercenter

#1525 and/or Wal-Mart Stores, Inc.,

        (5)      "Plaintiff shall mean James Johnson,

        (6)      "Communication" or "communications" means all oral, visual, or other sensory

means of transmitting information, messages, or statements.

        (7)      The term "documents" as used herein shall mean any handwritten, typewritten.

printed, recorded or graphic matter, or writings of any kind, including the originals and non­

identical copies, whether different from the originals by reason of any notation made on such

copies or otherwise and all drafts, alterations, modifications, changes, and amendments of any of

the foregoing, however produced or reproduced, whether or not claimed to be privileged.

including, but not limited to, claims, correspondence, reports, audits, records, receipts, ledgers.

files, accounts, memoranda, notes, telegrams, schedules, plans, drawings, contracts, books.

journals, photographs, tapes, sound recordings, catalogs, checks, writings, and witness

statements, and all other matters discoverable pursuant to the Rules of the Supreme Court of

Virginia.

           (8)   As used herein, the terms "describe" and "state the basis" mean to set forth in

detail each fact, consideration, circumstance, act, omission, event, transaction, occurrence, or

statement, including the application of law to fact and also including all details concerning the




                                             f
 Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 10 of 30 PageID# 16



time, date, place and manner of same, which supports, refutes, concerns, relates or refers to the

allegations referenced or described in the Interrogatory and in addition, means to identify all

persons and each document, and also to provide a narrative detailed chronological history of the

incident or events inquired about in accordance with paragraph (9), below, which concerns, refers

or relates to such fact, consideration, circumstance, act, omission, event, transaction, occurrence.

statement, or accident.

        (9)        The instruction "identify" shall require that the Plaintiff state:

                   (A)     When used with reference to a document:

                           (i)     The date of the document;

                           (ii)    A description of the document with sufficient specificity for

purposes of adequate identification in a Request for Production of Documents or Subpoena

Duces Tecum;

                           (iii)   The name of the author of the document and of those participating

in its creation;

                           (iv)    The name of the person having custody of the document;

                           (V)     The name of each person having knowledge of any of the factual

assertions reflected in such document;

                           (Vi)    A statement as to whether Plaintiff has in his/her possession or

control the specified document or a copy thereof In the event said document has become

unavailable by reason of loss or destruction, a statement specifying the circumstances of such

unavailability, including the date of any loss or destruction, and a reasonably complete

description of the contents of said document.
 Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 11 of 30 PageID# 17




               (B)     When used with reference to a person:

                       (i)      Full name and age;

                       (ii)     Present or last known home and business addresses and telephone

numbers;

                       (iii)    Each employer and the position held by such person with respect to

the period covered by the Interrogatories;

                       (iv)     A description of each duty and responsibility held by such person;

and

                       (V)      Dates of commencement and termination of employment and,

during the period of employment and dates between which each of their titles, duties, and

responsibilities was held or performed.

                       (vi)     When used in reference to a person other than a natural person.

"identify" means to state what type of legal entity the person is {e.g., corporation, partnership,

etc.), its type of business; its state of incorporation and whether it is licensed or authorized to do

business in Virginia, if applicable; its name, present and last known address, principal place of

business and the names and addresses (home and business) of its officers.

                        (vii)   Once any person has been identified properly, it shall be sufficient

thereafter to identify the person by his/fter name only.

                (C)     When used in reference to an act:

                        When used with respect to an act (including an alleged offense).

occurrence, statement or conduct (hereinafter collectively called "act"), means to describe the

substance of the event or events constituting such act; and to state the date when such act
 Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 12 of 30 PageID# 18



occurred; the identity of each and every person or persons participating in such act; the identity

and address of all other persons, if any, present when such act occurred; whether any minutes.

notes, memoranda or other recordation of such act was made; whether such recordation now

exists; and the identity and address of the person or persons presently having custody or control

of such recordation.

                (D)    When used with reference to a communication:

                        "Identify" or "identification" shall mean, when referring to an oral

communication or oral statement, to:

                       (0       State the date of each oral communication or statement;

                       (ii)     State the place where each oral communication or statement

occurred;

                       (iii)    Identify the person making each oral communication or statement;

                        (iv)    Identify all other persons present at the time each oral

communication or statement was made;

                        (v)     If the oral communication or statement was by telephone:

                                (a)     Identify each person participating in the telephone

conversation;

                                (b)     Identify the place where each person participating in the

call was located at the time of the call;

                        (Vi)    Summarize the substance of each oral communication or statement.

                (E)     When used with reference to facts, the term as used herein means:
 Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 13 of 30 PageID# 19



                               (a)    Describe fully by reference to underlying facts rather than

by ultimate facts or conclusions of fact or law;

                               (b)     Particularize as to:

                                       (i)      Time;

                                       (ii)     Place; and

                                       (iii)    Manner.

        (10)   "Accident" includes any event, occurrence, incident, failure, explosion, or fire

claimed by this Plaintiff to have caused or contributed to causing the bodily injuries, which are

the subject of this litigation. Where the terms "accident" or "the accident" are used, they are

meant to mean the incident, which is the basis of this lawsuit, unless otherwise specified.

        (11)    "And" as well as "or" shall be construed either disjunctively or conjunctively as

necessary to bring within the scope of these Interrogatories any information which might

otherwise be construed to be outside their scope.

        (12)    "Custodian" means the person having possession or control of documents, and a

request for his/her identity constitutes a request for his/her name and address.

        (13)    As used in these Interrogatories, the following terms refer to the employment and

personnel practices of the Plaintiff and encompass the following definitions:

                a.      "job category" and "job classification" mean the descriptive name given to

                        each employment position held.

                b.      "pay group" means each group of employees with the same rate of pay in

                        any one-job category;
Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 14 of 30 PageID# 20




               c.     "line of progression" means each line of work in which an employee enters

                      at a lower ranking job and progresses to a higher ranking job in the manner

                      provided by a collective bargaining agreement or by management

                      organization;

               d.      "promotion" means any permanent change in job title to another job title

                      with a higher maximum rate of pay; and

               e.         "transfer" means the movement from one job category to another or from

                       one unit or location to another, whether or not a change of pay is involved,

                       but does not include a promotion.

       (14)    In your answer to each Interrogatory, identify all documents and persons on which

you rely for your answer or which helped you prepare your answer.

       (15)    Where the name of a person is requested, indicate the full name, home and

business address and telephone numbers of such person.

       (16)    Where an act of a person is referred to, or where knowledge, information or

documents in the possession of a person is requested, such request includes knowledge,

information and documents of the person's agents, next friend, guardian, representatives,

consultants, and, unless privileged, such person's attorney.

       (17)    Unless otherwise indicated, these Interrogatories refer to the time, place and

circumstances mentioned or complained of in the pleadings.

       (18)    The singular includes the plural and the masculine includes the feminine and

neuter, and vice versa.
 Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 15 of 30 PageID# 21




       (19)    These Interrogatories are continuing in character and nature, so as to require you

to file supplementary answers if you obtain further or different information before trial.

               (a)     These Interrogatories are continuing in nature and require you to supply

such further information relative thereto as you may receive before the date of trial.

               (b)     Where the name or identity of a person is requested, please state the full

name, home address, and also business address, if known.

               (c)     Unless otherwise indicated, these Interrogatories refer to the time, place

and circumstances of the occurrence mentioned or complained of in the pleadings.

               (d)     Where knowledge or information in possession of a party is indicated.

such request includes knowledge of the party's agents, representatives and, unless privileged, its

attorney.

                                      INTERROGATORIES

        1.     State the full name, age, employment position, business address, of all people

participating in the answering of any discovery in this matter.

ANSWER:



       2.       Identify all individuals known by you who has knowledge about the incident

which is the subject of this lawsuit or about the Plaintiffs injuries, providing the following:

               a.      their full name.

               b.      their date of birth.

               c.      their employment position.

               d.      their last known home address.
 Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 16 of 30 PageID# 22




               e.     their last known home phone number,

               f.     their last known cell phone number,

               g-     whether they were an eye witness or otherwise

               h.     their knowledge of the incident and/or Plaintiffs injuries.

ANSWER:




       3.      Please describe fully and completely how the incident referred to by Plaintiff in

his Complaint occurred.

ANSWER:




       4.      Identify with the complete name all products, materials or any other solutions

mixed together at the time of the incident referenced in Plaintiffs Complaint.

ANSWER:




       5.      Identify all ingredients in all of the products, solutions and or materials mixed at

the time of the incident referenced in the Plaintiffs Complaint.
Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 17 of 30 PageID# 23




ANSWER:                    I




       6.      Identify all individuals employed as managers and/or supervisors working at the

Walmart located at 7430 Bell Creek Road, Mechanicsville, VA 23111 in the year 2017,

providing the following:

              a.      their full name,

              b.      their date of birth.

              c.      their employment position.

              d.      their last known home address.

              e.      their last known home phone number.

               f      their last known cell phone number.

               g-     their dates of employment.

               h.     if they are still employed by Walmart.

ANSWER:
 Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 18 of 30 PageID# 24




       7.      Describe the Defendant’s policies and procedures as of October 16,2017 and

presently concerning cleaning bathrooms at the Wal-Mart located at, 7430 Bell Creek Road,
                             ■!




Mechanicsville, VA 23111.

ANSWER:




       8.      If it is your contention that the Plaintiffs injuries were caused in whole or in part

by someone other than an agent, representative and/or employee of the Defendant, please state

the full identity of all such persons, giving their name, address and telephone numbers, and state

the marmer in which such other person caused or contributed to Plaintiff s injuries and state the

name and address of all persons having relevant knowledge of such.

ANSWER:




       9.      If you allege that the Plaintiff was guilty of negligence which proximately caused

or contributed to cause his injuries, please state all facts on which you will rely as tending to

show that the Plaintiff was negligent and please state the name and address of all persons having

relevant knowledge of such.
Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 19 of 30 PageID# 25




ANSWER:




       10.     If you or any agent, representative and/or employee of the Defendant, made or

gave any statement, whether oral or written, to anyone regarding the happening of the alleged

occurrence, please state the name and address of each persons to whom you made or gave any

such statements, the date of such statements, the name and address of each person knowing,

having possession of or custody of any such statement, and the substance and content, as best you

recall, of each such statement. (This includes statements made at anytime to anyone including

but not limited to witnesses, the Plaintiff, police, friends, family, co-workers, insurance

companies and anyone else other than your attorneys)

ANSWER:




        11.    If the Plaintiff made or gave any statement, whether oral or written, to anyone

regarding the happening of the alleged occurrence, please state the name and address of each
Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 20 of 30 PageID# 26



person to whom Plaintiff made or gave any such statements, the date of such statements, the

name and address of each person knowing, having possession of or custody of any such

statement, and the substance and content, as best you recall, of each such statement.

ANSWER:




       12.     If you have knowledge of any photographs or video taken of the Plaintiff or of the

scene of the incident, please state the name and address of the person taking such

photographs/videos, what said photographs/videos depict, and the name and address of the

person or persons having present possession of such.

ANSWER:




        13.     Identify any warning signs or other warnings of any dangerous conditions that

existed on the premises of the Walmart located at 7430 Bell Creek Road, Mechanicsville, VA

that were in place on October 16, 2017

ANSWER:
 Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 21 of 30 PageID# 27




       14.     With regard to the incident referred to in Plaintiffs Complaint, identify each

policy of insurance which might afford liability coverage to the Defendant. For each policy listed,

state the name and address of the named insured and of the insurance company, the policy

number, the policy period, and the limits of liability coverage for personal injuries and whether

question or doubt exists as to your rights imder the policy (reservation of rights asserted, non­

waiver agreement, etc.).

ANSWER:



        15.    Please state the name, present address and telephone number of the Walmart

employee who also was injured at the same time Plaintiff was injured. Also state whether this

individual is still employed by Walmart and if he is provides his business address.

ANSWER:




        16.    State all facts you rely upon to support any and all affirmative defenses you claim,

        stating which facts relate to each asserted affirmative defense and identify all individuals

        with information supporting said denial.

ANSWER:
Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 22 of 30 PageID# 28




        17.     If you contend that any or all of the injuries/medical bills claimed by the Plaintiff

are not the result of the incident giving rise to this lawsuit, identify all individuals with

information supporting said denial.

ANSWER:




        18.     Please list by full name, business and home address and telephone number all

persons having knowledge of the pre-accident and post-incident health of the Plaintiff, the

injuries sustained by the Plaintiff in the incident giving rising to this lawsuit, and/or the Plaintiffs

activities since said accident.

ANSWER:




        19.     If you or anyone acting in your behalf has performed, ordered or coordinated any

observations or surveillance of the Plaintiff since the incident giving rising to this lawsuit, please

provide the date of such, the nature of such, the activities observed, and the name, business and

home address and telephone number of the persons conducting, coordinating and/or having

knowledge of such.




                      f-
Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 23 of 30 PageID# 29




ANSWER:




       20.      Identify each person you expect to call as an expert witness at the trial of this

action, and state the following information with respect to each such person:

                (a)      the name, occupation, title, and address of the witness;

                (b)      the subjects on which the witness is to be qualified as an expert;

                (c)      the subject matter on which the witness is expected to testify;

                (d)      the substance of the facts and opinions to which the witness is expected to

                         testify, and a summary of the grounds of each opinion.

ANSWER:




       21.      Please provide the following information related to any workers compensation

claim made by the Wal-mart employee who was also injured in the incident referenced in the

Plaintiff’s Complaint:

                (a)      The name of the Insurance Company

                (b)      the name, address, phone number and email, of any adjustor who worked

on the claim.

                (c)      the claim number.

ANSWER:




                                              Ti
Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 24 of 30 PageID# 30




       22.     Please list by full name, business and home phone nvimbers and address of all

persons having knowledge of the Plaintiffs reputation for truth and veracity.

ANSWER:




                                                    James Johnson
                                                    By counsel




David ^/Epp^y, Jr., Esquire, VSB #30072
EPPERLY & FOLLIS, P.C.
7 East Franklin Street
Richmond, Virginia 23219
(804) 648-6480
(804) 643-1551 facsimile
Coimsel for Plaintiff
Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 25 of 30 PageID# 31




VIRGINIA:

             IN THE CIRCUIT COURT OF THE CITY OF RICHMOND
                        John Marshall Courts Building

Janies Johnson,

                Plaintiff,

                                                      Case No.:CL19005259-00

Wal-Mart Stores East, LP
t/a Wal-Mart Supercenter #1525

and

Wal-Mart Stores, Inc

                Defendants.


             PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF
                      DOCUMENTS TO DEFENDANTS

        Pursuant to Rule 4:9 of the Rules of the Supreme Court of Virginia, the Plaintiff,

by counsel, requests the Defendant to produce the following documents within twenty-

one (21) days after service of this Request at the offices of Epperly & Follis, P. C., 7

East Franklin Street, Richmond, Virginia 23219.

                                         INSTRUCTIONS

        A.      "Document" shall mean any writing (whether handwritten, typed, printed.

or otherwise made), drawing, graph, chart, photograph, phono-record, or other data

compilations from which information can be obtained, translated, if necessary, through

detection devices into reasonable usable form, which are in the possession, custody, or

control of the plaintiff.

        B.      The production of documents shall designate separately which documents

are being produced in response to each of the following requests.
Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 26 of 30 PageID# 32



       C.       If any document herein requested was formerly in the possession,

custody, or control of the plaintiff and has been lost or destroyed, plaintiff is requested to

submit in lieu of each such document a written statement which:

                1.     describes in detail the nature of the document and its contents;

                2.     identifies the person who prepared or authorized the document

and, if applicable, the person to whom the document was sent;

                3.     specifies the date on which the document was prepared or

transmitted;

                4.     specifies, if possible, the date on which the document was lost or

destroyed, the conditions of and reason for such destruction, and the persons requesting

and performing the destruction.

       D.       For each document, otherwise required to be produced by this request.

which you contend is privileged or otherwise not discoverable pursuant to applicable

law, identify such document by its date, author, and recipient(s); state the subject matter

of such document; and state the basis for your contention that the document is not

discoverable.

       E.       This request for production of documents is continuing and any document

obtained or located subsequent to production, which would have been produced had it

been available or its existence known at the time, is to be supplied forthwith.
Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 27 of 30 PageID# 33



                                      REQUESTS

       1.      Any and all statements taken from any eyewitness to this incident.

RESPONSE:




       2.      Any and all statements taken from any person (not an eyewitness) having

any knowledge of the events leading up to or concerning the incident or Plaintiffs

mjunes.

RESPONSE:



       3.      Any and all statements taken from the Plaintiff

RESPONSE:



       4.      Any pictures, still or motion, taken of the scene involved in this

occurrence.

RESPONSE:



       5.      Any pictures, still or motion, taken of the products and or materials

involved in this occurrence.

RESPONSE:
Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 28 of 30 PageID# 34



        6.      Any and all sketches/diagrams, plans, plats, drawings, maps, or

schematics concerning the incident scene, the involved products/materials or in any way

relating to this occurrence.

RESPONSE:



        7.      A copy of all insurance policies (including declaration sheets) providing

coverage for this claim.

RESPONSE:




        8.      All leases in effect for the property where the accident as alleged in

Plaintiffs Complaint occurred.

RESPONSE:



        9.      All photographs, videos, documents and/or records of any nature

pertaining to any surveillance or observations of the plaintiff.

RESPONSE:



        10.     All photographs, videos, documents and/or records of any nature

pertaining to the incident that is the subject of this litigation.

RESPONSE:
Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 29 of 30 PageID# 35



         11.   Any and all documents or things which defendant expects to introduce at

trial.

RESPONSE:




         12.   Copies of all reports, incident reports and/or any other documentation

related to the incident set forth in Plaintiffs Complaint.

RESPONSE:




         13.   Copies of all records received in response to any subpoena duces tecum.

RESPONSE:




         14.   Copies of all records, reports, test and/or other information related to any

testing done on the solution mixed which is the subject of the incident referenced in

Plaintiffs Complaint.

RESPONSE:
Case 3:20-cv-00392-HEH Document 1-3 Filed 06/02/20 Page 30 of 30 PageID# 36



        15.    Copies of all reports, incident reports and/or any other documentation

related to any Workers Compensation claim made by the Walmart employee who was

also injured in the incident set forth in Plaintiffs Complaint.

RESPONSE:




        16.    If any documents are being withheld because of a claimed privilege,

please identify or describe each document in accordance with Rule 4:1(b)(6) of the Rules

of the Supreme Court of Virginia so that the propriety of the claim or privilege can be

evaluated.

RESPONSE:




                                                      James Johnson
                                                      By counsel



Davicm Epperly, Jr., Esquire, VSB #30072
EPPERLY & FOLLIS, P.C.
7 East Franklin Street
Richmond, Virginia 23219
(804) 648-6480
(804) 643-1551 facsimile
Counsel for Plaintiff
